DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al (US 2019/0163268; hereinafter referred to as Shin).
Regarding Claims 1 and 8, Shin teaches a head up display system (Figure 1; Virtual Touch Recognition Apparatus 100) for a motor vehicle (see Abstract), the system (Figure 1; Virtual Touch Recognition Apparatus 100) comprising: 
a light field emitter (Figure 1; Head-Up Display 130) configured to emit a light field that is reflected off of a windshield of the motor vehicle and that is visible to a human driver of the motor vehicle as a virtual image disposed outside of the windshield (see Paragraph [0059]), the virtual image including a plurality of graphical elements (see Paragraph [0060]; wherein it is disclosed that the head-up display 130 displays control objects which are also referred to as graphic icons or visual indicators); 
a hand sensor (Figure 1; Gesture Recognizer 110) configured to detect a position of a hand of the human driver in space (see Paragraph [0010]; wherein it is disclosed that the gesture recognizer includes an image camera taking an image of the user and a spatial coordinate calculator analyzing the image obtained by the image camera and calculating the eye position of the user and a finger position of the user); and 
an electronic processor (Figure 1; Controller 150) communicatively coupled to the light field emitter (Figure 1; Head-Up Display 130) and to the hand sensor (see Figure 1; Gesture Recognizer 110), the electronic processor (Figure 1; Controller 150) being configured to: 
receive a signal from the hand sensor indicative of the position of a hand of the human driver in space (see Paragraph [0072]; wherein it is disclosed that the controller 150 calculates the virtual touch position based on the user's eye position and finger position output from the gesture recognizer 110); and 
determine which one of the graphical elements in the virtual image is aligned with an eye location of the human driver and the detected position of the hand of the human driver in space (see Paragraphs [0072]-[0073]; wherein it is disclosed that the controller 150 calculates the virtual touch position based on the user's eye position and finger position output from the gesture recognizer 110 and the controller 150 performs the function assigned to a corresponding control object when the calculated virtual touch position coincides with the corrected coordinates of the control object).
Regarding Claims 2 and 9, Shin teaches the limitations of claims 1 and 8 as detailed above.
Shin further teaches the hand sensor (Figure 1; Gesture Recognizer 110) is a light-based sensor (see Paragraphs [0047]-[0049]; wherein it is disclosed that the image camera 111 of the gesture recognizer 110 may include an illumination unit 1111 which emits a light to the user in the form of a specific pattern and that the image sensor 1112 obtains the user image on which the specific pattern is projected).
Regarding Claims 3 and 10, Shin teaches the limitations of claims 1 and 8 as detailed above.
Shin further teaches the hand sensor (Figure 1; Gesture Recognizer 110) comprises a light sensor strip (see Paragraphs [0050]-[0051]; Image Sensor 1112).
Regarding Claims 4 and 11, Shin teaches the limitations of claims 1 and 8 as detailed above.
Shin further teaches the hand sensor (Figure 1; Gesture Recognizer 110) is configured to detect a position of a hand of the human driver within a touch area disposed above a steering wheel of the motor vehicle (see Paragraphs [0054]-[0056]; wherein it is disclosed that the spatial coordinate calculator 112 analyzes the user image obtained through the image camera 111 to recognize the user's eye and finger and that the spatial coordinate calculator 112 calculates a center position of the eye (spatial coordinates of the center of the eye) and an end position of the finger (spatial coordinates of the end of the finger) with respect to a center of a front wheel of the vehicle).
Regarding Claims 5 and 12, Shin teaches the limitations of claims 1 and 8 as detailed above.
Shin further teaches the electronic processor (Figure 1; Controller 150) is configured to respond to the determination of one of the graphical elements in the virtual image being aligned with an eye location of the human driver and the detected position of the hand of the human driver in space by performing a function associated with the one graphical element (see Paragraph [0072]; wherein it is disclosed that the controller 150 performs the function assigned to a corresponding control object when the calculated virtual touch position coincides with the corrected coordinates of the control object).
Regarding Claims 6 and 13, Shin teaches the limitations of claims 1 and 8 as detailed above.
Shin further teaches an eye sensor (Figure 1; Gesture Recognizer 110) communicatively coupled to the electronic processor (Figure 1; Controller 150) and configured to detect the eye location of the human driver (see Paragraph [0087]; wherein it is disclosed that the controller 150 recognizes the positions (spatial coordinates) of the center position of the user's eye and the end position of the user's finger through the gesture recognizer 110).
Regarding Claims 7 and 14, Shin teaches the limitations of claims 6 and 13 as detailed above.
Shin further teaches the eye sensor (Figure 1; Gesture Recognizer 110) comprises a driver monitoring system (see Paragraphs [0070], [0072] and [0083]).
Regarding Claim 15, Shin teaches a head up display system (Figure 1; Virtual Touch Recognition Apparatus 100) for a motor vehicle (see Abstract), the system (Figure 1; Virtual Touch Recognition Apparatus 100) comprising: 
a light field emitter (Figure 1; Head-Up Display 130) configured to emit a light field that is reflected off of a windshield of the motor vehicle and that is visible to a human driver of the motor vehicle as a virtual image disposed outside of the windshield (see Paragraph [0059]), the virtual image including a plurality of graphical elements (see Paragraph [0060]; wherein it is disclosed that the head-up display 130 displays control objects which are also referred to as graphic icons or visual indicators); 
a hand sensor (Figure 1; Gesture Recognizer 110) configured to detect a position of a hand of the human driver in space (see Paragraph [0010]; wherein it is disclosed that the gesture recognizer includes an image camera taking an image of the user and a spatial coordinate calculator analyzing the image obtained by the image camera and calculating the eye position of the user and a finger position of the user); 
an eye sensor (Figure 1; Gesture Recognizer 110) configured to detect a position of an eye of the human driver in space (see Paragraph [0087]; wherein it is disclosed that the controller 150 recognizes the positions (spatial coordinates) of the center position of the user's eye and the end position of the user's finger through the gesture recognizer 110); and 
an electronic processor (Figure 1; Controller 150) communicatively coupled to the light field emitter (Figure 1; Head-Up Display 130), the hand sensor (Figure 1; Gesture Recognizer 110) and the eye sensor (Figure 1; Gesture Recognizer 110), the electronic processor (Figure 1; Controller 150) being configured to: 
receive a first signal from the hand sensor (Figure 1; Gesture Recognizer 110) indicative of the position of a hand of the human driver in space (see Paragraph [0072]; wherein it is disclosed that the controller 150 calculates the virtual touch position based on the user's eye position and finger position output from the gesture recognizer 110); 
receive a second signal from the eye sensor (Figure 1; Gesture Recognizer 110) indicative of the position of an eye of the human driver in space (see Paragraph [0087]; wherein it is disclosed that the controller 150 recognizes the positions (spatial coordinates) of the center position of the user's eye and the end position of the user's finger through the gesture recognizer 110); and 
determine which one of the graphical elements in the virtual image is aligned with the detected position of the eye of the human driver and the detected position of the hand of the human driver in space (see Paragraphs [0072]-[0073]; wherein it is disclosed that the controller 150 calculates the virtual touch position based on the user's eye position and finger position output from the gesture recognizer 110 and the controller 150 performs the function assigned to a corresponding control object when the calculated virtual touch position coincides with the corrected coordinates of the control object).
Regarding Claim 16, Shin teaches the limitations of claim 15 as detailed above.
Shin further teaches the hand sensor (Figure 1; Gesture Recognizer 110) is a light-based sensor (see Paragraphs [0047]-[0049]; wherein it is disclosed that the image camera 111 of the gesture recognizer 110 may include an illumination unit 1111 which emits a light to the user in the form of a specific pattern and that the image sensor 1112 obtains the user image on which the specific pattern is projected).
Regarding Claim 17, Shin teaches the limitations of claim 15 as detailed above.
Shin further teaches the hand sensor (Figure 1; Gesture Recognizer 110) comprises a light sensor strip (see Paragraphs [0050]-[0051]; Image Sensor 1112).
Regarding Claim 18, Shin teaches the limitations of claim 15 as detailed above.
Shin further teaches the hand sensor (Figure 1; Gesture Recognizer 110) is configured to detect a position of a hand of the human driver within a touch area disposed above a steering wheel of the motor vehicle (see Paragraphs [0054]-[0056]; wherein it is disclosed that the spatial coordinate calculator 112 analyzes the user image obtained through the image camera 111 to recognize the user's eye and finger and that the spatial coordinate calculator 112 calculates a center position of the eye (spatial coordinates of the center of the eye) and an end position of the finger (spatial coordinates of the end of the finger) with respect to a center of a front wheel of the vehicle).
Regarding Claim 19, Shin teaches the limitations of claim 15 as detailed above.
Shin further teaches the electronic processor (Figure 1; Controller 150) is configured to respond to the determination of one of the graphical elements in the virtual image being aligned with an eye location of the human driver and the detected position of the hand of the human driver in space by performing a function associated with the one graphical element (see Paragraph [0072]; wherein it is disclosed that the controller 150 performs the function assigned to a corresponding control object when the calculated virtual touch position coincides with the corrected coordinates of the control object).
Regarding Claim 20, Shin teaches the limitations of claim 15 as detailed above.
Shin further teaches the eye sensor (Figure 1; Gesture Recognizer 110) comprises a driver monitoring system (see Paragraphs [0070], [0072] and [0083]).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882